Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Status: 
Claims 1-2, 4-6, 8-9, 11-12, 15-17, 22, 31-34, 37 and 40-43 are presented for examination. 
No claim is amended.
Claims 3, 7, 10, 13-14, 18-21, 23-30, 35-36, 38-39 and 44-54 are cancelled.
No new claim is added.

				Examiner’ note
In response to decision of PTAB dated 09/30/2021, the rejections of claim 43 under 35 USC 112(a), 112(b) and 35 USC 103 have been withdrawn. In this office action a new prior art rejection is made for claim 43 according to PTAB suggestion.   


Claim Objections
Claims 1 and 22 are objected to because of the following informalities:
 
Claims 1 and 22 recite, “the image of the local environment is the actual image of the local environment.” The phrase “the actual image of the local environment” has a lack of antecedent basis. For purpose of examination, the phrase is interpreted as, “an actual image of the local environment”
 Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 11-12, 16-17, 31-32 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent Pub. No. 20100277397, “Scott”) in view of Talmaki et al. (“Geometric modeling of geospatial data for visualization-assisted excavation”," Advanced Engineering Informatics 27.2 (2013): 283-298; "Talmaki"), Stolarczyk et al. (US Patent Pub. No. 20020140596, “Stolarczyk”), Talmaki et al. (“Geospatial Databases and Augmented Reality Visualization for Improving Safety in Urban Excavation Operations”, Construction Research Congress 2010: Innovation for Reshaping Construction Practice. 2010, “Talmaki_2”) and Simicevic et al. (US Pat. Pub. No. 20140218225, “Simicevic”).

Regarding claim 1 Scott teaches  A system based on ground-penetrating radar (GPR) that visually depicts objects hidden by a surface ([0004] “Techniques for detecting surface and buried objects, such as land mines, unexploded ordnances, pipes, reserves of liquid, and power lines are disclosed. [0007] The sensor head may be an integrated sensor head that includes a continuous-wave metal detector (CWMD) and a ground-penetrating radar (GPR), both of which are located in the sensor head”), the system comprising:
a GPR unit ([0007]” The sensor head may be an integrated sensor head that includes a continuous-wave metal detector (CWMD) and a ground-penetrating radar (GPR), both of which are located in the sensor head”) configured to move along a path on the surface ([0013] “…..The sensor head may be activated while the sensor head moves from the first position to the second position”), 
 (Scott, transmitter of GPR transceiver), transmits a first radio signal and receives, via a radio receiver (Scott, receiver of GPR transceiver), a second reflected radio signal, wherein the second reflected radio signal comprises one or more reflections of the first radio signal caused by one or more of the objects hidden by the surface ([0008] “..The GPR system includes a transceiver configured to transmit radiation toward an object and to receive radiation from the object.  The CWMD includes a transmission antenna configured to produce a first magnetic field in the vicinity of the object sufficient to generate a current in the object, and a receive antenna configured to sense a second magnetic field produced by the current generated in the object”);
a first processor that receives a representation of the second reflected radio signal and, based on the representation, generates a description of at least one hidden object, wherein the description comprises an indication of a position of the at least one hidden object ([0054] “The process 700 may be performed by one or more processors in an electronics interface, such as processor 132 of the electronics module 130 discussed with respect to FIG. 1. [0059] “…..Thus, the data received from the sensor head 110 is a representation of the surface and/or subsurface portions of the region 805 between positions 810 and 820.  The region of interest 807 is identified in the received data (725)”.  Here “indication of a position” is equated to “identification of region of interest”.);
a second processor that receives the description of the at least one hidden object and generates a visual specification of the at least one hidden object relative to a local environment, wherein the visual specification comprises a specification of the position of ([0054] “The process 700 may be performed by one or more processors in an electronics interface, such as processor 132 of the electronics module 130 discussed with respect to FIG. 1. [0059] “..and a position 825 of the region of interest 807 is determined (730). [0016] “The data includes a representation of a magnetic field produced by a current flowing in a metallic object that has a known position relative to the CWMD.  The received data is analyzed to identify the representation of the magnetic field produced by the metallic object, and the received data is compensated to minimize the identified representation”);
a display device (Fig. 1 integral part of module 130) that receives the visual specification and generates an image of the object ([0041] “…..The electronics module 130 may format the data received from the sensor head 110 into images that are automatically analyzed for the presence of surface or buried objects.  The analysis may include anomaly detection that identifies regions of interest within the images”).
However Scott is silent about, a camera configured to capture an image of the GPR unit moving along the path and an image of the local environment;  a display device that receives the visual specification and generates a composite image that combines an image of the local environment and an image of the at least one hidden object, wherein the image of the at least one hidden object is placed, relative to the image of the local environment, in accordance with the visual specification and the image of the local environment is an actual image of the local environment, where a portion of a surface thereof is depicted as being at least partially transparent so that the 
However Talmaki_2 teaches a camera adapted to capture an image of a excavator moving along the path and an image of a local environment (Talmaki_2 Fig. 2 shows the video camera takes picture of the environment with the excavator while it is moved on the surface) and 
Simicevic teaches an excavator having a GPR unit ([0012] “FIG. 1 is a side elevation view of an excavator illustrating the excavator excavating an area and having a ground penetrating radar positioned towards a tip of the excavator bucket to detect objects located in the ground; [0045] “……Excavator 10 further includes an object detection radar system 24, shown in FIG. 2, which is configured to detect objects 26, such as a utility pipes and wires, in the ground 16”).
Talmaki_2, Simicevic and Scott are analogous art as all of them are related to identifying hidden object.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott by having a camera configured to capture an image of the GPR unit moving along the path and an image of the local environment based on the teaching of having the GPR unit on an Talmaki_2 and Simicevic’s teaching of having a GPR unit in excavator thereby have the image include an image of the GPR unit.
The motivation for the above is to provide excavation safety as user can view the image of the GPR and surrounding environment in AR display without actually looking at physical device. (Talmaki_2 ABSTRACT: “……using geo-referenced Augmented Reality (AR) to provide the operator and the spotter(s) with visual information on the location and type of utilities that exist in the excavator’s vicinity”).
Scott as modified by Talmaki_2 and Simicevic doesn’t expressly teach, a display device that receives visual specification and generates a composite image that combines the image of a local environment and an image of the at least one hidden object, wherein the image of the at least one hidden object is placed, relative to the image of the local environment, in accordance with the visual specification and the image of the local environment is an actual image of the local environment, where a portion of the surface thereof is depicted as being at least partially transparent so that the at least one hidden object is visible there below, and in the proper position relative thereto; and wherein the composite image further comprises a portion of the image of the GPR unit moving along the path; wherein the portion of the image of the GPR unit moving along the path comprises at least one of a) an image of a portion of the path that the GPR unit has previously traversed, and b) an image of a portion of the path that the GPR unit has not yet traversed.
But Talmaki teaches a display device (page 285 2.4. Geospatial data visualization : “The rapid advancements in the computing power of mobile de- vices such as smart phones, personal digital assistants (PDAs) and tablet PCs empower these devices to run computer graphics applications that were only possible on desktop workstations earlier. As a result, 3D visualization of buried utility networks is possible in the field to assist excavation crews and utility inspectors in making better decisions that can improve excavation safety and productivity”) that receives visual specification and generates a composite image that combines the image of a local environment and an image of the at least one hidden object, wherein the image of the at least one hidden object is placed, relative to the image of the local environment, in accordance with the visual specification and the image of the local environment is an actual image of the local environment (Fig. 16 show a composite image where hidden object image is augmented on the real world environment. 
5.3. 3D modeling of georeferenced buried utilities page 294: “Creation of 3D models of buried utilities that satisfy the requirements for IDEAL visualization implementation is one of the primary data sources. This module is called Buried Utility 3D Modeling Toolkit (B3M)and enables the creation of georeferenced buried utility models. Like the visualization, it is also based on scene graph architecture thus creating a direct link between the 3D models created and the visualization stage of the data”).
Talmaki and Scott are analogous art as both of them are related to identifying hidden object.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott as modified by Talmaki_2 and Simicevic by including a display device that receives the 
The motivation for the above is to provide visual information of the underground utility lines to workers to help planning and maintenance of their work and to provide excavation safety.
Scott as modified by Talmaki_2, Simicevic and Talmaki teaches, where a portion of the surface thereof is depicted as being at least partially transparent so that the at least one hidden object is visible there below, and in the proper position relative thereto (Talmaki Page 287, Section 4.1.  ”Interactivity in the visualization allows users to better perform their tasks. For example, a user interface that toggles transparency of a terrain surface gives the benefit of viewing underground infrastructure when terrain is rendered transparent. At the same time, users can change the transparency so that surface features can be made visible and aid in location on the terrain.”.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have further modified Scott as modified by Talmaki_2, Simicevic and Talmaki to have included a portion of the surface thereof is depicted as being at least partially transparent so that the at least one hidden object is visible there below, and in the proper position relative thereto as additionally taught by Talmaki.

Scott as modified by Talmaki_2, Simicevic and Talmaki doesn’t expressly teach, wherein the composite image further comprises a portion of the image of the GPR unit moving along the path; wherein the portion of the image of the GPR unit moving along the path comprises at least one of (a) an image of a portion of the path that the GPR unit has previously traversed, and (b) an image of a portion of the path that the GPR unit has not yet traversed.
However Stolarczyk teaches, a composite image further comprises a portion of an image of the GPR unit moving along the path; wherein the portion of the image of the GPR unit moving along the path comprises at least one of (a) an image of a portion of the path that the GPR unit has previously traversed, and (b) an image of a portion of the path that the GPR unit has not been traversed.
 (Fig. 2 [0025] “….A radar 208 transmits radio signals through the RMPA sensor 206 into the soil of patch 202 and detects any return signals.  The variations and quality of such return signals hint at the material makeup of the soil and any buried objects directly under the RMPA sensor 206.  A navigation sensor 210 is attached to the RMPA sensor 206 to track its location changes over patch 202.  A navigation processor 212 converts signals from the navigation sensor 210 into a series of position solutions that describe the actual course of track 204. [0026] A user can then be guided by the information presented in graphic 218 to resweep past points that were missed in the original track 204.  In FIG. 2, the points that were actually visited in patch 202 are represented as blacked-out squares 220 in graphic 218.  The user has only to sweep back and forth until all the squares of graphic 218 are blackened”);
Stolarczyk and Scott as modified by Talmaki_2, Simicevic and Talmaki are analogous art as both of them are related to GPR technology and identifying hidden object.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott as modified by Talmaki by having the composite image further comprises a portion of the image of the GPR unit moving along the path; wherein the portion of the image of the GPR unit moving along the path comprises at least one of (a) ) an image of a portion of the path that the GPR unit has previously traversed, and (b) an image of a portion of the path that the GPR unit has not been traversed as taught by Stolarczyk.
The motivation for the above is to keep have tracking information of GPR visited area and GPR not visited area for planning purposes. (Stolarczyk [0026] “…A cursor 222 can be included in the display to help orient the user and guide the progress”).

Claim 31 is directed to a method claim and its steps are similar in scope and functions performed by the elements of system claim 1 and is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 4, Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk teaches, wherein the display device comprises an electronic display unit that generates the entire composite image electronically (Scott [0004] “….The sensor head includes sensors that are used to image the surface of the ground and/or a region beneath the surface of the ground”);

Regarding claim 11, Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk teaches, The system of claim 1 further comprising a data-storage device that stores data, wherein the stored data comprises, at least in part, one or more of (i) the representation of the second reflected radio signal, (ii) the description of the at least one hidden object, (iii) the visual specification of the at least one hidden object relative to the environment (Talmaki Page 285 2.3. Geospatial data updating: “With the increasing use of GIS to archive utility data, location updates to GIS databases are also made through mobile GIS units from the field, which typically have the built-in GPS capabilities”).

Regarding claim 12, Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk teaches,  wherein the display device generates the composite image based, at least in part, on data stored in the storage device (Talmaki Page 285 2.3. Geospatial data updating: “With the increasing use of GIS to archive utility data, location updates to GIS databases are also made through mobile GIS units from the field, which typically have the built-in GPS capabilities”).

Regarding claims 16 and 41, Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk teaches, generating an estimate of a position of the GPR unit (Scott Fig. 7 step 730);
Scott [0016] “In another general aspect, a method of operating an integrated sensor head includes receiving data collected by a continuous-wave metal detector (CWMD).  The data includes a representation of a magnetic field produced by a current flowing in a metallic object that has a known position relative to the CWMD”); and
wherein the estimate of the position of the GPR unit is relative to a reference frame (Scott paragraph [0009] describes that CWMD of GPR system is positioned between two transceivers. So the position of the GPR is relative to a reference frame (a transmitter of a radio-signal).

Regarding claims 17 and 42, Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk teaches wherein the reference frame comprises one or more of (a) a satellite that transmits a radio signal, (b) a global navigation satellite system (GNSS) satellite, (c) a global positioning system (GPS) satellite, (d) a transmitter of a radio-signal, (e) a source of a sound signal, (f) a source of an ultrasonic signal, (g) a visual marker, (h) an augmented-reality (AR) marker, (i) a visible marker placed by an operator of the system, (j) a visible pattern on the surface, (k) a grid on the surface, (I) a detectable feature of the surface, (m) one or more objects in the local environment (Scott paragraph [0009] describes that CWMD of GPR system is positioned between two transceivers. So the position of the GPR is relative to a reference frame (a transmitter of a radio-signal).

Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk teaches the image of the local environment is the actual
 image of the local environment, where a portion of the surface thereof is depicted as being at least partially transparent so that the at least one hidden object is visible therebelow, and in proper position relative thereto based on the visual specification (thereto (Talmaki Page 287, Section 4.1.  ”Interactivity in the visualization allows users to better perform their tasks. For example, a user interface that toggles transparency of a terrain surface gives the benefit of viewing underground infrastructure when terrain is rendered transparent. At the same time, users can change the transparency so that surface features can be made visible and aid in location on the terrain”);

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Scott as modified by Talmaki, Stolarczyk, Talmaki_2 and Simicevic  as applied to claim 41 and further in view of Rudow et al. (US patent Publication: 20160035096, “Rudow”).

Regarding claim 43, Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk teaches, a camera adapted to capture an image of the GPR unit while it is moved along the path on the surface, (Talmaki_2 teaches a camera adapted to capture an image of a excavator while it is moved along the path on the surface (Talmaki_2 Fig. 2 shows the video camera takes picture of the environment with the excavator while it is moved on the surface. Simicevic teaches an excavator having a ([0012] “FIG. 1 is a side elevation view of an excavator illustrating the excavator excavating an area and having a ground penetrating radar positioned towards a tip of the excavator bucket to detect objects located in the ground; [0045] “……Excavator 10 further includes an object detection radar system 24, shown in FIG. 2, which is configured to detect objects 26, such as a utility pipes and wires, in the ground 16”) but didn’t expressly teach, wherein the estimate of the position of the GPR unit is based, at least in part, on the image of the GPR unit.

However, Rudow teaches, the estimate of the position of an object based, at least in part, on the image of the object. (Rudow [0937] estimates the position of an object of interest from an image using GNSS.  “[0937] According to various embodiments, a method 7100 (FIG. 71) of scene documentation (FIGS. 69A-69C) is provided where the method comprises: with a mobile data collection platform 6500: capturing (7110), by an image capturing device 1430 that is an integral part of the mobile data collection platform 6500, a plurality of images from at least two different perspectives that depict a point of interest H150A in the scene, ….. in three dimensions, based on raw Global Navigation Satellite System (GNSS) observables captured by the antenna; …..; and capturing (7130) scale information associated with at least one of the images; and with a server 6720 located remote from mobile data collection platform: receiving (7140) from the mobile data collection platform, via a communication network, scene data comprising: the images 6552, the orientation information 1456, and, the entrance pupil positions 6554; and determining (7145) by one or more hardware processors 672A of the server 6720, based on photogrammetric image processing of the scene data, a three dimensional position Xpt, Ypt, Zpt of the point of interest at the scene.”) 
 Rudow and Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk to have included the estimate of the position of the GPR unit is based, at least in part, on the image of the GPR unit by applying the teaching of the estimate of the position of an object based, at least in part, on an image of the object (apply the teaching on the image of image of GPR captured by Talmaki_2 and Simicevic)  as taught by Rudow.
The motivation to include the modification is to leverage known technology to use the position of neighboring object which doesn’t move to estimate to calculate a position of a moving instrument. 


Claims 2, 5, 15, 33-34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk, and further in view of Cote et al. (US Patent No. 9715008 , “Cote”).
Regarding claims 2 and 34 Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk doesn’t expressly teach wherein the display device comprises a wearable display unit.
Cote teaches a display device comprises a wearable display unit (Cote Col3 lines 60-61 teaches the electronic device is a HMD (integrated into eyewear). So the display of the HMD is transparent.
 Col 5 lines 10-11: “At step 210, a view of the physical environment (e.g., a planar or panoramic view) is captured”).
Cote and Scott modified by Talmaki and Stolarczyk are analogous art as both of them are related to viewing GPR data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk by having a wearable display unit as taught by Cote.
The motivation for the above is to have a display that can be easily moveable from one place to another especially in case of utility workers.

Regarding claims 5 and 37, Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk teaches, the image of local the environment is a live image (Scott [0004] “….The sensor head includes sensors that are used to image the surface of the ground and/or a region beneath the surface of the ground”) but doesn’t expressly teach wherein the camera is part of the display device.
However Cote teaches camera is part of the display device (Col 2 lines 14-19: “In one embodiment, an augmented reality application generates an augmented reality view that displays 3-D GPR data on boundary surfaces of a virtual excavation.  A view of the physical environment (e.g., a planar or panoramic view) is captured by a camera and provided to the augmented reality application”).
Cote and Scott modified by Talmaki and Stolarczyk are analogous art as both of them are related to viewing GPR data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk by having a camera as part of the display device as taught by Cote.
The motivation for the above is to have real time image to be used in AR application.

Regarding claims 15 and 40 Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk doesn’t expressly teach wherein the image of the local environment retrieved from a storage medium.
However Cote teaches the image of a local environment is retrieved from a storage medium (Col 4 lines 19-21: “The view of the physical environment may be captured by a camera (not shown) and stored in as a data structure 142 in the memory 130”).
Cote and Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk are analogous art as both of them are related to viewing GPR data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk by getting the image of the local environment is retrieved from a storage medium as taught by Cote.
The motivation for the above is that the AR system can retrieve and choose real image at any time.

Regarding claim 33, Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk doesn’t expressly teach wherein at least one of the first processor and the second processor is part of at least one of the GPR unit and the display system.
However Cote teaches wherein at least one of the first processor and the second processor is part of at least one of the GPR unit and the display system (Cote Fig. 1 teaches processor 110 is part of display system 100 (HMD)).
Cote and Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk are analogous art as both of them are related to viewing GPR data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk by including at least one of the first processor and the second processor is part of at least one of the GPR unit and the display system as taught by Cote.
The motivation for the above is to create compact system and thereby reducing number of different hardware in the system.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk as applied to claim 1 above, and further in view of Beer et al. (US Patent Pub. No. 20130082857, “Beer”).
	Regarding claim 6, Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk doesn’t expressly teach a wireless communication link that interconnects any two of the GPR unit, the first processor, the second processor, or the display device.
	However Beer teaches a wireless communication link that interconnects any two of a GPR unit, a first processor, a second processor, or a display device (Fig. 1A shows element  a wireless communication link between111 (GPR is part of that) and element 113 (display is part of that).
[0056] “…….output devices (e.g., display devices), and storage devices (e.g., disk drives…..The data transmission media is media for transmitting data using signals or carrier waves (e.g., electromagnetism) via a wire or wireless connection.  Various functions of the road assessment server may also be implemented on devices using discrete logic or logic embedded as an application-specific integrated circuit.  The road assessment pod may be implemented on a computer system that is local to a vehicle to which a linear array of ground-penetrating radar antennas is mounted”).
Beer and Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk are analogous art as both of them are related to GPR technology.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk by having a wireless Beer.
The motivation for the above is that the display device can be made mobile.

Regarding claim 8, Scott as modified by Talmaki_2, Simicevic, Talmaki, Stolarczyk and Beer teaches wherein the display device is located remotely relative to the GPR unit (Beer teaches wireless communication connection between GPR and display device. So the display device is remotely located).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk as applied to claim 1 above, and further in view of Szwilski et al. (US Pat. Pub. No. 20100026551, “Szwilski”).
Regarding claim 9 Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk doesn’t expressly teach a non-real-time communication link that interconnects any two of the GPR unit, the first processor, the second processor, or the display device.
However Szwilski teaches a non-real-time communication link that interconnects any two of GPR unit, first processor, second processor, or display device (Szwilski Fig. 10 shows data storage 1002 interconnects GPR unit 1000 and display 1006/post-process 1004).
Szwilski and Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk are analogous art as both of them are related to GPR technology and identifying hidden object.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott as modified by Talmaki_2, Simicevic, Talmaki and Stolarczyk by having a non-real-time communication link that interconnects any two of GPR unit, first processor, second processor, or display device as taught by Szwilski and apply that with Scott’s system.
The motivation for the above is that the display system or the processing system can retrieve required data at any time.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Scott modified by Talmaki, Talmaki_2 and Simicevic.

Regarding claim 22, Scott  teaches A system based on ground-penetrating radar (GPR) that visually depicts objects hidden by a surface ([0004] “Techniques for detecting surface and buried objects, such as land mines, unexploded ordnances, pipes, reserves of liquid, and power lines are disclosed. [0007] The sensor head may be an integrated sensor head that includes a continuous-wave metal detector (CWMD) and a ground-penetrating radar (GPR), both of which are located in the sensor head”), the system comprising:
a GPR unit ([0007]” The sensor head may be an integrated sensor head that includes a continuous-wave metal detector (CWMD) and a ground-penetrating radar (GPR), both of which are located in the sensor head”) configured to move along a path on the surface ([0013] “…..The sensor head may be activated while the sensor head moves from the first position to the second position”), 
wherein the GPR unit transmits, via a radio transmitter (Scott, transmitter of GPR transceiver), a first radio signal and receives, via a radio receiver (Scott, receiver of GPR transceiver), a second reflected radio signal, wherein the second reflected radio signal comprises one or more reflections of the first radio signal caused by one or more of the objects hidden by the surface ([0008] “..The GPR system includes a transceiver configured to transmit radiation toward an object and to receive radiation from the object.  The CWMD includes a transmission antenna configured to produce a first magnetic field in the vicinity of the object sufficient to generate a current in the object, and a receive antenna configured to sense a second magnetic field produced by the current generated in the object”);
a first processor that receives a representation of the second reflected radio signal and, based on the representation, generates a description of at least one hidden object, wherein the description comprises an indication of a position of the at least one hidden object ([0054] “The process 700 may be performed by one or more processors in an electronics interface, such as processor 132 of the electronics module 130 discussed with respect to FIG. 1. [0059] “…..Thus, the data received from the sensor head 110 is a representation of the surface and/or subsurface portions of the region 805 between positions 810 and 820.  The region of interest 807 is identified in the received data (725)”.  Here “indication of a position” is equated to “identification of region of interest”.);
 ([0054] “The process 700 may be performed by one or more processors in an electronics interface, such as processor 132 of the electronics module 130 discussed with respect to FIG. 1. [0059] “..and a position 825 of the region of interest 807 is determined (730). [0016] “The data includes a representation of a magnetic field produced by a current flowing in a metallic object that has a known position relative to the CWMD.  The received data is analyzed to identify the representation of the magnetic field produced by the metallic object, and the received data is compensated to minimize the identified representation”); 
and a display device (Fig. 1 integral part of module 130) that receives the visual specification and generates an image of the object ([0041] “…..The electronics module 130 may format the data received from the sensor head 110 into images that are automatically analyzed for the presence of surface or buried objects.  The analysis may include anomaly detection that identifies regions of interest within the images”).
However Scott is silent about a camera configured to capture an image of the GPR unit moving along the path and an image of the local environment; a display device that receives the visual specification and generates a composite image that combines the image of the local environment and an image of the at least one hidden object, wherein the image of the at least one hidden object is placed, relative to the 
But Talmaki teaches a display device (page 285 2.4. Geospatial data visualization: “The rapid advancements in the computing power of mobile de- vices such as smart phones, personal digital assistants (PDAs) and tablet PCs empower these devices to run computer graphics applications that were only possible on desktop workstations earlier. As a result, 3D visualization of buried utility networks is possible in the field to assist excavation crews and utility inspectors in making better decisions that can improve excavation safety and productivity”) that receives visual specification and generates a composite image that combines an image of a local environment and an image of at least one hidden object, wherein the image of the at least one hidden object is placed, relative to the image of the local environment, in accordance with the visual specification and the image of the local environment is an actual image of the local environment (Fig. 16 show a composite image where hidden object image is augmented on the real world environment. 
5.3. 3D modeling of georeferenced buried utilities page 294: “Creation of 3D models of buried utilities that satisfy the requirements for IDEAL visualization implementation is one of the primary data sources. This module is called Buried Utility 3D Modeling Toolkit (B3M)and enables the creation of georeferenced buried utility models. Like the visualization, it is also based on scene graph architecture thus creating a direct link between the 3D models created and the visualization stage of the data”).
Talmaki and Scott are analogous art as both of them are related to identifying hidden object.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Scott by including a display device that receives visual specification and generates a composite image that combines an image of a local environment and an image of at least one hidden object, wherein the image of the at least one hidden object is placed, relative to the image of the local environment, in accordance with the visual specification and the image of the local environment is an actual image of the local environment as taught by Talmaki.
The motivation for the above is to provide visual information of the underground utility lines to workers to help planning and maintenance of their work and to provide excavation safety.
Scott as modified by Talmaki teaches, where a portion of the surface thereof is depicted as being at least partially transparent so that the at least one hidden object is visible there below, and in the proper position relative thereto (Talmaki Page 287, Section 4.1.  ”Interactivity in the visualization allows users to better perform their tasks. For example, a user interface that toggles transparency of a terrain surface gives the benefit of viewing underground infrastructure when terrain is rendered transparent. At the same time, users can change the transparency so that surface features can be made visible and aid in location on the terrain.”.
Scott as modified by Talmaki to have included a portion of a surface thereof depicted as being at least partially transparent so that the at least one hidden object is visible therebelow, and in the proper position relative thereto as additionally taught by Talmaki.
The motivation for this modification is to provide more realistic scenario of underground pipe for easy maintenance of excavation). 
Scott as modified by Talmaki is silent about a camera configured to capture an image of the GPR unit moving along the path and an image of the local environment: 
However Talmaki_2 teaches,  a camera configured to capture an image of the excavator moving along the path and an image of the local environment (Talmaki_2 Fig. 2 shows the video camera takes picture of the environment with the excavator while it is moved on the surface) and 
Simicevic teaches an excavator having a GPR unit ([0012] “FIG. 1 is a side elevation view of an excavator illustrating the excavator excavating an area and having a ground penetrating radar positioned towards a tip of the excavator bucket to detect objects located in the ground; [0045] “……Excavator 10 further includes an object detection radar system 24, shown in FIG. 2, which is configured to detect objects 26, such as a utility pipes and wires, in the ground 16”).
Talmaki_2, Simicevic and Scott as modified by Talmaki are analogous art as all of them are related to identifying hidden object.
Scott modified by Talmaki by having a camera configured to capture an image of the GPR unit  moving along the path and an image of the local environment based on the teaching of having the GPR unit on an excavator as taught by Simicevic and having a camera to take an image of the excavator and an image of the local environment as taught by Talmaki_2 and thereby have the mage include an image of the GPR unit.
The motivation for the above is to provide excavation safety as user can view the image of the GPR and surrounding environment in AR display without actually looking at physical device. (Talmaki_2 ABSTRACT: “……using geo-referenced Augmented Reality (AR) to provide the operator and the spotter(s) with visual information on the location and type of utilities that exist in the excavator’s vicinity”).

Conclusion                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612